Judgment was recovered in the Civil Court of Record of Duval County against Gulf Life Insurance Company, a corporation, by the beneficiary of a life insurance policy issued on the life of Melvin Scott. The insurance company appealed to the Circuit Court. The Circuit Court affirmed the judgment. Certiorari has been applied for here.
Certiorari is denied herein because it appears from the records and briefs of the parties petitioner and respondent that the Circuit Court did not depart from the essential requirements of the law in rendering its judgment affirming the Civil Court of Record of Duval County. If our opinion in Industrial Life  Health Ins. Co. v. Cofield, 110 Fla. 315, 148 Sou. Rep. 549, is not controlling, there are *Page 265 
other facts and circumstances shown in the record which made it a jury question whether or not the policy sued on had ever lapsed.
Certiorari denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, and BUFORD, J. J., concur.
BROWN, J., not participating.